DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5-8, 13, 15, 16, 18, 19, and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lassen (US 9481446).

Regarding claim 1, Lassen teaches an aircraft, comprising: 
a fixed wing portion (#330); 
a foldable wing tip defining a foldable wing tip chord length (#320); and 
L) that is substantially parallel to a fuselage centerline (shown to fold about a chordwise axis HL; column 3, lines 40-41), each of the first hinge and the second hinge having a first dimension in a spanwise direction and a second dimension in a chordwise direction (inherent), the first dimension being greater than the second dimension (extends in a chordwise direction, column 3, lines 34-36), the second hinge positioned adjacent a midpoint of the foldable wing tip (Fig. 3, fore section of #344 near center of HL) chord length and the first hinge being positioned fore of the second hinge (relative location of #342 and #344 seen in Fig. 3).

Regarding claim 2, Lassen teaches the aircraft of claim 1, wherein the first hinge defines a first torque box (“torque box” #342) having a first wing rib (fore edge of #342) and a second wing rib (aft edge of #342), the first wing rib being attached to a front spar of a fixed wing box of the fixed wing portion (attached to #332 “spar” via #347 to #341 to #336) and a front spar of a foldable wing box of the foldable wing tip (attached to #322 “spar” via #326), the second wing rib being attached to a closeout rib of the fixed wing box of the fixed wing portion (attached to “closeout rib” #336 via #347 to #343) and a closeout rib of the foldable wing box of the foldable wing tip (attached to “closeout rib” #326 directly).

Regarding claim 3, Lassen teaches the aircraft of claim 2, wherein the first hinge is non-parallel relative to the front spar of the fixed wing box (Fig. 3).

Regarding claim 5, Lassen teaches the aircraft of claim 2, wherein the second hinge defines a second torque box (“torque box” #344) having a third wing rib (fore edge of #344) and a fourth wing rib (aft edge of #344), the third wing rib being attached to a rear spar of the fixed wing box of the fixed wing 

Regarding claim 6, Lassen teaches the aircraft of claim 5, wherein the second hinge is non-parallel relative to the rear spar of the fixed wing box (Fig. 3).

Regarding claim 7, Lassen teaches the aircraft of claim 2, wherein at least one of the first hinge or the second hinge provides a primary load path between the foldable wing tip and the fixed wing portion (attached exclusively at the hinges, therefore, they are primary load paths; column 3, lines 4-11).

Regarding claim 8, Lassen teaches the aircraft of claim 1, wherein the hinge interface is located outboard relative to an outermost leading edge slat and an outermost aileron of the fixed wing portion (column 2, lines 55-57).

Regarding claim 13, Lassen teaches the aircraft of claim 1. wherein the aircraft has a first wingspan when the foldable wing tip is in an extended position and a second wingspan when the foldable wing tip is in a folded position, the first wingspan being greater than 65 meters and the second wingspan being less than 65 meters (in order to meet FAA guidelines; column 1, lines 13-31).

Regarding claim 15, Lassen teaches an aircraft, comprising: 
a wing having a fixed wing portion (#330) and a foldable wing tip (#320); and 

a first wing rib (fore edge of #342) and a second wing rib (aft edge of #342) spaced from the first wing rib to define a first hinge (#342), the first wing rib to support a first hinge pin and the second wing rib to support a second hinge pin (#347 upper top and bottom of #342 Fig. 3), each of the first wing rib and the second wing rib having a longitudinal axis to extend between the foldable wing tip and the fixed wing portion in a direction substantially perpendicular to a fuselage centerline of the aircraft (perpendicular to HL which is chordwise, therefore perpendicular to the fuselage centerline).

Regarding claim 16, Lassen teaches the aircraft of claim 15, further comprising a third wing rib (fore edge of #344) and a fourth wing rib (aft edge of #344) spaced from the third wing rib to define a second hinge (#344), the third wing rib to support a third hinge pin and the fourth wing rib to support a fourth hinge pin (#347, lower top and bottom), each of the third wing rib and the fourth wing rib having a longitudinal axis to extend between the foldable wing tip and the fixed wing portion in a direction substantially perpendicular to the fuselage centerline of the aircraft (perpendicular to HL which is chordwise, therefore perpendicular to the fuselage centerline).

Regarding claim 18, Lassen teaches the aircraft of claim 16, wherein the second hinge is positioned at a midpoint of a foldable wing tip chord length (Fig. 3, fore section of #344 near center of HL) and the first hinge is positioned a distance from the second hinge in a chordwise direction (relative location of #342 and #344 seen in Fig. 3).

Regarding claim 19, Lassen teaches an aircraft comprising: 

a second wing having a second fixed portion and a second foldable portion (symmetric design with winglets on either side #130), the first wing and the second wing to provide a first wingspan when the first foldable portion and the second foldable portion are in extended positions (#740), the first wing and the second wing to provide a second wingspan when the first foldable portion and the second foldable portion are in folded positions (#710), the first wingspan being greater than approximately 65 meters and the second wingspan being less than approximately 65 meters (in order to meet FAA guidelines; column 1, lines 13-31), and wherein each of the first and second foldable portions rotate about a hinge axis that is substantially parallel relative to a fuselage centerline (perpendicular to HL which is chordwise, therefore perpendicular to the fuselage centerline).

Regarding claim 21, Lassen teaches a method comprising: 
moving a foldable wing tip (#320) relative to a fixed wing portion (#330) of an aircraft about a hinge axis (HL) that is substantially parallel relative to a fuselage centerline (in a chordwise direction) between a stowed position to provide a first wingspan and an extended position to provide a second wingspan greater than the first wingspan (column 1, lines 26-31), the foldable wing tip including: 
a hinge interface to pivotally couple the foldable wing tip and the fixed wing portion (#340), the hinge interface having a first hinge (#342) and a second hinge (#344), the second hinge positioned adjacent a midpoint of a foldable wing tip chord length (Fig. 3, fore section of #344 near center of HL) and the first hinge being positioned fore of the second hinge (relative location of #342 and #344 seen in Fig. 3).

Regarding claim 22, Lassen teaches the method of claim 21, further including moving the foldable wing tip to the stowed position during a taxiing event (#750).

Regarding claim 23, Lassen teaches the method of claim 21, further including moving the foldable wing tip to the extended position to enhance an aerodynamic characteristic of the aircraft during flight (#730).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lassen (US 9481446) as applied to claim 1 above, and further in view of Ishimitsu (Design and Analysis of Winglets for Military Aircraft, Boeing).

Regarding claim 4, Lassen teaches the aircraft of claim 1. Lassen is silent to the spacing of the hinges. However, Ishimitsu teaches winglet spars spaced apart approximately 30”. Lassen shows the hinges placed near the spars of the winglet end. Therefore, with the winglet spar spacing of Ishimitsu, the hinges of Lassen would be spaced apart in a chordwise direction by a distance approximately between 0.8 meters (2.6 feet) and 1.0 meters (3.3 feet) (approximately 2.5 feet between the spars). Lassen discloses the claimed invention except for the distance between the hinges. It would have been obvious to one having ordinary skill in the art at the time the invention was made to deduce this value based on known parameters such as spar distances and knowledge of relative location of hinges and In re Aller, 105 USPQ 233. The spacing provided would allow the hinges to be attached near spars and therefore connected at a more structurally secure location on the foldable wing tip. 

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lassen (US 9481446) as applied to claim 1 above, and further in view of Fox (US 20130292508).

Regarding claim 9, Lassen teaches the aircraft of claim 1, further including a latch interface defining a latch axis (along #348b and #349b) substantially parallel relative to the hinge axis (Fig. 3). Lassen appears to be silent to the distance between the latch and hinge axes. Fox teaches the hinge axis (outboard end of #160) being spaced from the latch axis (inboard end of #160) by a distance of approximately between 0.25 meters (0.83 feet) and 0.40 meters (1.31 feet) ([0033]). Lassen discloses the claimed invention except for the distance of the hinge and latch axes separation. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the value disclosed in Fox, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. The selected value would allow the axes to be far enough apart to not have the latch section interfere during folding of the wing tip and close enough to require less latch strength or reduce the forces on the latch when flying. 

Regarding claim 10, Lassen, as modified, teaches the aircraft of claim 9, wherein the hinge axis (HL) is positioned between the foldable wing tip (#320) and the latch axis (along #348b and #349b; Fig. 3 

Regarding claim 11, Lassen teaches the aircraft of claim 9, wherein the hinge axis is positioned closer to at least one of a center of mass or a center of airloading of the foldable wing tip than the latch axis (hinge axis closer to the foldable wing tip, therefore, inherently closer to center of mass of wing tip, see Fig. 3).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lassen (US 9481446) as applied to claim 1 above, and further in view of O'Rourke (In-flight folding wingtip system, AIA A Sci Tech Forum).

Regarding claim 12, Lassen teaches the aircraft of claim 1. Lassen appears to be silent to the dimensions of the foldable wing tip. O’Rourke teaches wherein the foldable wing tip has a semi-span length of approximately between 10 feet and 14 feet (Table 4: row 1, column 4 for wing tip length; 4 meters or approximately 13 feet) and a foldable wing tip chordwise length of approximately between 9 feet and 11 feet (Table 4: row 1, column 2 for chord length at the hinge; 1.78 meters or approximately 6 feet). Lassen discloses the claimed invention except for the dimensions of the foldable wing tip.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use dimensions similar to those provided in O’Rourke, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). It would have been obvious to optimize these values, with consideration to other aircraft dimensions and parameters, in order to balance the performance and load requirements of the aircraft wing.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lassen (US 9481446).

Regarding claim 14, Lassen teaches the aircraft of claim 1. Lassen does show a larger spanwise dimension of the hinge, but does not disclose the exact measurements of these dimensions. Claim 14 is rejected because the dimensions of the hinge are not integral to the device’s function, rather it is a result of other parameters chosen. For example, while selecting the spanwise and chordwise dimensions of the hinge, the values would related to the desired strength of the connection to the wing depending on the wing and wing tip size.  One of ordinary skill in the art is expected to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a particular use.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. The size of the hinges required would dependent on the size of the wing tip and other design parameters selected based on the expected use of the aircraft.

Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lassen (US 9481446) as applied to claims 16 and 19 above, and further in view of Alexander (US 10583909).

Regarding claim 17, Lassen teaches the aircraft of claim 16, wherein the hinge interface defines a hinge axis passing through the first wing rib, the second wing rib, the third wing rib, and the fourth wing rib (Fig. 3; HL). Lassen appears to be silent to the location of the center of mass of the winglet. Alexander teaches the hinge axis (#11) is spaced from a center of mass of the foldable wing tip a relatively small distance (“close to” column 4, lines 1-9). Lassen discloses the claimed invention except In re Aller, 105 USPQ 233. Doing so would provide a “close” separation distance, thus minimizing the actuator power required to rotate the wing tip (Alexander: column 4, lines 1-9). 

Regarding claim 20, Lassen teaches the aircraft of claim 19. Lassen appears to be silent to the location of the center of mass of the winglet. Alexander teaches the hinge axis (#11) is spaced from a center of mass of the foldable wing tip a relatively small distance (“close to” column 4, lines 1-9). Lassen discloses the claimed invention except for the distance of the hinge axis and center of mass separation. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the relative location disclosed in Alexander such that the hinge axis and the center of gravity of the wing tip separated by approximately between 0.40 meters (1.31 feet) and 0.80 meters (2.62 feet), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Doing so would provide a “close” separation distance, thus minimizing the actuator power required to rotate the wing tip (Alexander: column 4, lines 1-9). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Axford (US 10392101) shows the relation to wing tip center of gravity and the actuator power needed.
Fokker (US 1396177) shows hinges attached to wing spars.
Buescher (US 8490925) shows geometrical center of gravity for a wing tip device.
Harding (US 9889920) shows a hinged wing tip device and a latching mechanism.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON ELIZABETH DITTNER whose telephone number is (571)270-7273. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.E.D./
Examiner, Art Unit 3647                                                                                                                                                                                         
/Richard R. Green/Primary Examiner, Art Unit 3647